Me. Justice MacLeaky
delivered tlie following opinion of the court.
In this case there is neither a bill of exceptions nor a statement of facts. The accused, Juan Maduro was indicted on the first of September, 1904, for seduction under section 261 of the Penal Code. He pleaded not guilty and -was tried on the 24th of October following. He was adjudged guilty and sentenced on the 29th day of October to pay a fine of $70. An appeal was taken but no appearance made for the defendant in this court. There is nothing in the record to indicate that he has been deprived of any right to which an accused person is entitled under the law. The punishment is remarkably light when the maximum of $5,000 fine and five years imprisonment in the penitentiary is considered. There being no cause for reversal shown by the record the judgment of the trial court must be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández and Fi-gueras concurred.
Mr. Justice Wolf did not sit at the hearing of this case.